Examiner’s Comments
1.	This office action is in response to the amendment received on 6/9/2022.
	Claims 1-28 have been canceled by applicant.
	Claims 29-32 are pending and have been examined, and now allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 29-32, the art of record des not disclose of teach in combination the surgical staple cartridge, wherein said first bioabsorbable staples have a first unfired height, and wherein each said first bioabsorbable staple comprises: a wire comprising magnesium; and a polymer coating on said wire; second bioabsorbable staples removably stored in said second row of staple cavities, wherein said second bioabsorbable staples have a second unfired height, and wherein said first unfired height and said second unfired height are different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/14/2022